400 Howard Street San Francisco, CA 94105 Tel +1 Fax +1 Jack.Gee@blackrock.com March 1, 2016 Securities and Exchange Commission treet, N.E. Washington, D.C. 20549 RE: iShares, Inc. (the “Company”) Securities Act File No. 033-97598; Investment Company Act File No. 811-09102 Ladies and Gentlemen: Pursuant to Rule 497(j) of the Securities Act of 1933, as amended, and on behalf of the Company, please accept this letter as certification that the Prospectuses and Statements of Additional Information for the following Company funds, each dated March 1, 2016, do not differ from those contained in Post-Effective Amendment No. 458 to the Company’s Registration Statement on Form N-1A, filed electronically on February 25, 2016: iShares Emerging Markets Corporate Bond ETF iShares Emerging Markets High Yield Bond ETF iShares Emerging Markets Local Currency Bond ETF iShares Global High Yield Corporate Bond ETF iShares International High Yield Bond ETF iShares Latin America Bond ETF If you have any questions, please do not hesitate to contact Benjamin J. Haskin of Willkie Farr & Gallagher LLP at (202) 303-1124. Yours truly, /s/ Jack Gee Jack Gee Treasurer and Chief Finanical Officer cc:Benjamin J. Haskin, Esq.
